DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-20 in the reply filed on November 23, 2021 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 23, 2021.
In view of the art cited below (Okamoto and Wan), the species election requirements are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2006/0111318) as evidenced by Peng (Peng, W., et al., Botany, phytochemistry, pharmacology, and potential application of Polygonum cuspidatumSieb.et Zucc.: A review,  Journal of Ethnopharmacology 148 (2013) 729–745).
Okamoto teaches treatment of myopia in a human boy by administering eye drops containing trans-resveratrol (100 mg/l) “twice a day for 21 days, then visual acuity was improved and myopia was lightened” (para.0274).  Okamoto teaches using trans-resveratrol extracted from knotweed, i.e., Polygonum cuspidatum Sieb. Et Zucc. (para.0265 (4)).  Peng evidences that resveratrol is isolated from Polygonum cuspidatum Sieb. Et Zucc. using aqueous solutions such as aqueous methanol and aqueous acetone (p.737 “4.3 Stilbenes”).  Okamoto’s eye drop contains trans-resveratrol in cyclodextrin, an opththalmically acceptable carrier.  
Okamoto does not specifically teach an example wherein myopia is treated by administering eye drops containing aqueous extract of Polygonum cuspidatum Sieb. Et Zucc.  However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to do so because Okamoto teaches Polygonum cuspidatum Sieb. Et Zucc.   

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2006/0111318) as evidenced by Peng (Peng, W., et al., Botany, phytochemistry, pharmacology, and potential application of Polygonum cuspidatumSieb.et Zucc.: A review,  Journal of Ethnopharmacology 148 (2013) 729–745) as applied to claims 9-15 above, and further in view of Wan (US 2016/0120833).
Okamoto does not specifically teach using artificial tears or the dosage ranges in claims 16, 19, and 20.
Wan teaches using artificial tears, as well as cyclodextrin, as ophthalmically acceptable carriers of resveratrol for treating myopia (title; abstract; paras.0008-12, 0027-28).  Wan further teaches ranges of resveratrol concentration (para.0012), molar ratio of resveratrol to cyclodextrin (para.0024), and therapeutically effective amount of the pharmaceutical composition (para.0032), among others.  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okamoto and Wan       and use artificial tears or administer the amounts within the ranges in claims 19 and 20.  The skilled person would have been motivated to do so because both references are drawn to treatment of myopia by administering resveratrol to the eye, and Wan teaches that artificial tears are suitable in combination with cyclodextrin that Okamoto teaches.  Furthermore because Wan teaches various suitable ranges of the composition, the skilled person would have understood that the dose per body weight is variable depending on the precise ingredient and their concentration Polygonum cuspidatum Sieb. Et Zucc., Prunella vulgaris, or the combination thereof, and therefore the recitation of the body weight-based dose alone is not considered to overcome prima facie obviousness.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615